DETAILED ACTION
	Claims 1-20 are pending.  Claims 1, 9, and 17 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8-9, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2009/0172273 to Piszczek et al. ("Piszczek") in view of U.S. Publication No. 2008/0320221 to Fujii (“Fujii”) in view of U.S. Publication No. 2002/0103814 to Duvillier et al. (“Duvillier”).

Regarding Claim 1, Piszczek teaches:
A method for data recovery in a storage system with a file system that is integrated with a protection layer, comprising (Piszczek: Paragraph [0016], "[t]he present method for “repairment” of a failed disk storage device is preferably implemented in a data storage system including an array of independent disk storage devices (RAID) by providing the system with a journaling unit, a rebuild unit, and optionally, a verify unit. The journaling unit is activated once the disk storage device is failed"): 
determining active regions of associated storage devices, wherein the active regions of the associated storage devices are part of an address space owned by the same bucket (Piszczek: Paragraph [0016], "stores in the journal structure a configuration of the disk storage devices in tier parity groups of the RAID system, and tracks updates applied to the failed disk storage device to create in the journal structure a map of data sections of the disk storage device changed by updates applied to the disk storage device after its temporary switching off-line", in the RAID system the independent disk storage devices are in an array and work together and therefore are part of a "same bucket", and the active regions are the data sections of the disk storage device changed by updates); 
searching the active regions of the associated storage devices for a journal that corresponds to at least a portion of the associated storage devices (Piszczek: Paragraph [0049], "begins tracking all possible updates to the disk in the journal structure which is created in the memory. This is done to create and retain in the memory a map of the updates applied to the disk storage device after it is failed. Such a map also represents a bit map in the memory that determines which data sections of the disk drive have changed while the disk drive is off-line"); and 
rebuilding data in the at least a portion of the associated storage devices based on information in the journal (Piszczek: Paragraph [0055], "[i]n the disk rebuild phase, the algorithm 300 rebuilds only those disk data sections 301 which are affected by the updates after the disk is failed", and "upon determining that the information in the journal structure is valid, the rebuild phase begins in block 450 “Search for Next Data Section to Rebuild” in which the system, by using the journal information, allocates the first data block on the disk affected by the update"),
wherein the active regions comprise new stripes that are capable of receiving and storing new data (Piszczek: Paragraph [0016], “journal structure a map of data sections of the disk storage device changed by updates applied to the disk storage device after its temporary switching off-line”, wherein the new “new data” is interpreted as data applied as an update to the active regions; and Paragraph [0008], “The most common type of a drive array is the RAID (Redundant Array of Independent Drives). RAIDs use several inexpensive disk drives with a total cost which is less than the price of a high performance drive to obtain a similar performance with greater security. RAIDs use a combination of mirroring and/or striping for providing greater protection from lost data. For example, in some modifications of the RAID system, data is interleaved in stripe units distributed with parity information across all of the disk drives”), where the new data are data that are not committed to the associated storage devices (Piszczek: .

However, Piszczek does not appear to expressly teach:
a plurality of buckets; and wherein each bucket of the plurality of buckets is operable to write to the associated storage devices without any need to coordinate with other buckets of the plurality of buckets;

However, in the same field of endeavor, Fujii teaches:
of a plurality of buckets; and wherein each bucket of the plurality of buckets is operable to write to the associated storage devices without any need to coordinate with other buckets of the plurality of buckets (Fujii: Paragraph [0011], “A storage system of this invention comprises a router, which receives and transfers commands from an external device existing outside the storage system; a plurality of RAID modules; and a switch which receives commands from the router and transfers the commands to any of the plurality of RAID modules. Each RAID module comprises a plurality of media drives; a logical unit in accordance with the RAID group provided by the plurality of media drives; memory which can store data received from the external device, and data read from the logical unit via the switch; and a processor. The processor writes data stored in the memory to the logical unit, or reads data stored in the memory to the switch, according to commands received from the external device. In this storage system, each RAID ;

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Piszczek by allowing individual buckets to be able to write to associated storage devices without coordination as taught by Fujii.  One of ordinary skill in the art would have been motivated to use the methods of Fujii because it will allow for an improved scalability of the system (Fujii: Paragraph [0088]).

However, the Piszczek/Fujii combination does not appear to expressly teach:
detecting power up after a non-scheduled power down;

However, in the same field of endeavor, Duvillier teaches:
detecting power up after a non-scheduled power down (Duvillier: Paragraph [0149], "[i]nitially, upon restart or initialization of the database server, each of the disks in the database persistent memory may be scanned in order to determine whether all of the disks are stable. According to one implementation, the header portion of each disk may be checked in order to determine whether the disk had crashed or was gracefully shut down");

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Piszczek/Fujii combination by detecting power up after a non-scheduled power down.  One of ordinary skill in the art would have been motivated to detect a power up after a non-scheduled power down because a crash on last shutdown can be indicative of stability (Duvillier: Paragraph [0150]-[0151]) and since the stable data in the database may  (Duvillier: Paragraph [0171]).

Regarding Claim 8, the Piszczek/Fujii/Duvillier combination teaches each of the elements of claim 1 as discussed above, and the Piszczek/Fujii/Duvillier combination further teaches:
The method of claim 1, wherein information regarding the active regions are stored in memory (Piszczek: Paragraph [0049], "begins tracking all possible updates to the disk in the journal structure which is created in the memory").

Regarding claim 9, Piszczek teaches:
A system for data recovery in a storage system with a file system that is integrated with a protection layer, comprising (Piszczek: Paragraph [0020], "[t]he present invention also constitutes a data storage system enhanced with a capability of time-effective restoration of failed disk storage devices. Such a system includes a journaling unit controlled by the processor unit and bidirectionally coupled to a memory structure to create therein a journal which contains a map of data sections affected by updates applied to the disk storage device after it switched off-line. The system further includes a rebuild unit controlled by the processor unit and operatively coupled to the journal structure to obtain therefrom the journaled information and to repair the affected data sections of the failed disk storage device accordingly"): 
a processor configured to (Piszczek: Paragraph [0020], "[t]he present invention also constitutes a data storage system enhanced with a capability of time-effective restoration of failed disk storage devices. Such a system includes a journaling unit controlled by the processor unit and bidirectionally coupled to a memory structure to create therein a journal which contains a map of data sections affected by updates applied to the disk storage device after it switched off-: 
determine active regions of associated storage devices, wherein the active regions of the associated storage devices are part of an address space owned by the  same bucket (Piszczek: Paragraph [0016], "stores in the journal structure a configuration of the disk storage devices in tier parity groups of the RAID system, and tracks updates applied to the failed disk storage device to create in the journal structure a map of data sections of the disk storage device changed by updates applied to the disk storage device after its temporary switching off-line", in the RAID system the independent disk storage devices are in an array and work together and therefore are part of a "same bucket"); 
search the active regions of the associated storage devices for a journal that corresponds to at least a portion of the associated storage devices (Piszczek: Paragraph [0049], "begins tracking all possible updates to the disk in the journal structure which is created in the memory. This is done to create and retain in the memory a map of the updates applied to the disk storage device after it is failed. Such a map also represents a bit map in the memory that determines which data sections of the disk drive have changed while the disk drive is off-line"); and 
rebuild data in the at least a portion of the associated storage devices based on information in the journal (Piszczek: Paragraph [0055], "[i]n the disk rebuild phase, the algorithm 300 rebuilds only those disk data sections 301 which are affected by the updates after the disk is failed", and "upon determining that the information in the journal structure is valid, the rebuild phase begins in block 450 “Search for Next Data Section to 
wherein the processor is configured to write new data to the active regions (Piszczek: Paragraph [0016], “journal structure a map of data sections of the disk storage device changed by updates applied to the disk storage device after its temporary switching off-line”; and Paragraph [0017], “The rebuild unit is activated upon the disk storage device is failed to obtain from the journal structure the updates applied to the disk storage device after it was failed, as well as the addresses of the data sections affected by the updates, and to rebuild the affected data sections of the failed disk storage device accordingly”, wherein the new “new data” is interpreted as data applied as an update to the active regions and wherein the “processor” rebuilds the active regions using the unapplied updates), where the new data are data that are not committed to the associated storage devices (Piszczek: Paragraph [0017], “The rebuild unit is activated upon the disk storage device is failed to obtain from the journal structure the updates applied to the disk storage device after it was failed, as well as the addresses of the data sections affected by the updates, and to rebuild the affected data sections of the failed disk storage device accordingly”, wherein the active sections were not applied/committed because the active sections were in a failed state when the updates were applied and the active sections can have the updates rebuilt/applied).

However, Piszczek does not appear to expressly teach:
of a plurality of buckets; and wherein each bucket of the plurality of buckets is operable to write to the associated storage devices without any need to coordinate with other buckets of the plurality of buckets;

However, in the same field of endeavor, Fujii teaches:
of a plurality of buckets; and wherein each bucket of the plurality of buckets is operable to write to the associated storage devices without any need to coordinate with other buckets of the plurality of buckets (Fujii: Paragraph [0011], “A storage system of this invention comprises a router, which receives and transfers commands from an external device existing outside the storage system; a plurality of RAID modules; and a switch which receives commands from the router and transfers the commands to any of the plurality of RAID modules. Each RAID module comprises a plurality of media drives; a logical unit in accordance with the RAID group provided by the plurality of media drives; memory which can store data received from the external device, and data read from the logical unit via the switch; and a processor. The processor writes data stored in the memory to the logical unit, or reads data stored in the memory to the switch, according to commands received from the external device. In this storage system, each RAID module comprises an independent RAID group which does not extend into other RAID modules. The external device may be a host device, or may be another storage system”);

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Piszczek by allowing individual buckets to be able to write to associated storage devices without coordination as taught by Fujii.  One of ordinary skill in the art would have been motivated to use the methods of Fujii because it will allow for an improved scalability of the system (Fujii: Paragraph [0088]).

However, the Piszczek/Fujii combination does not appear to expressly teach:
detect power up after a non-scheduled power down; 

:
detect power up after a non-scheduled power down (Duvillier: Paragraph [0149], "[i]nitially, upon restart or initialization of the database server, each of the disks in the database persistent memory may be scanned in order to determine whether all of the disks are stable. According to one implementation, the header portion of each disk may be checked in order to determine whether the disk had crashed or was gracefully shut down");

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Piszczek/Fujii combination by detecting power up after a non-scheduled power down.  One of ordinary skill in the art would have been motivated to detect a power up after a non-scheduled power down because a crash on last shutdown can be indicative of stability (Duvillier: Paragraph [0150]-[0151]) and since the stable data in the database may be quickly and easily identified, the speed at which database recovery may be achieved is significantly improved (Duvillier: Paragraph [0171]).

Regarding Claim 16, the Piszczek/Fujii/Duvillier combination teaches each of the elements of claim 9 as discussed above, and the Piszczek/Fujii/Duvillier combination further teaches:
The system of claim 9, wherein the processor is configured to read information regarding the active regions in memory (Piszczek: Paragraph [0049], "begins tracking all possible updates to the disk in the journal structure which is created in the memory").


Regarding claim 17, Piszczek teaches:
A non-transitory machine-readable storage having stored thereon, a computer program having at least one code section for data recovery in a storage system with a file system that is integrated with a protection layer, the at least one code section comprising machine executable instructions for causing the machine to perform steps comprising (Piszczek: Paragraph [0020], "[t]he present invention also constitutes a data storage system enhanced with a capability of time-effective restoration of failed disk storage devices. Such a system includes a journaling unit controlled by the processor unit and bidirectionally coupled to a memory structure to create therein a journal which contains a map of data sections affected by updates applied to the disk storage device after it switched off-line. The system further includes a rebuild unit controlled by the processor unit and operatively coupled to the journal structure to obtain therefrom the journaled information and to repair the affected data sections of the failed disk storage device accordingly"): 
determining active regions of associated storage devices, wherein the active regions of the associated storage devices are part of an address space owned by the same bucket (Piszczek: Paragraph [0016], "stores in the journal structure a configuration of the disk storage devices in tier parity groups of the RAID system, and tracks updates applied to the failed disk storage device to create in the journal structure a map of data sections of the disk storage device changed by updates applied to the disk storage device after its temporary switching off-line", in the RAID system the independent disk storage devices are in an array and work together and and therefore are part of a "same bucket"); 
searching the active regions of the associated storage devices for a journal that corresponds to at least a portion of the associated storage devices (Piszczek: Paragraph [0049], "begins tracking all possible updates to the disk in the journal structure which is created in the memory. This is done to create and retain in the memory a map of the updates applied to the disk storage device after it is failed. Such a map also represents a bit map in the memory that ; and 
rebuilding data in the at least a portion of the associated storage devices based on information in the journal (Piszczek: Paragraph [0055], "[i]n the disk rebuild phase, the algorithm 300 rebuilds only those disk data sections 301 which are affected by the updates after the disk is failed", and "upon determining that the information in the journal structure is valid, the rebuild phase begins in block 450 “Search for Next Data Section to Rebuild” in which the system, by using the journal information, allocates the first data block on the disk affected by the update")
wherein the active regions comprise new stripes that are capable of receiving and storing new data (Piszczek: Paragraph [0016], “journal structure a map of data sections of the disk storage device changed by updates applied to the disk storage device after its temporary switching off-line”, wherein the new “new data” is interpreted as data applied as an update to the active regions), where the new data are data that are not committed to the associated storage devices (Piszczek: Paragraph [0017], “The rebuild unit is activated upon the disk storage device is failed to obtain from the journal structure the updates applied to the disk storage device after it was failed, as well as the addresses of the data sections affected by the updates, and to rebuild the affected data sections of the failed disk storage device accordingly”, wherein the active sections were not applied/committed because the active sections were in a failed state when the updates were applied and the active sections can have the updates rebuilt/applied).

However, Piszczek does not appear to expressly teach:
of a plurality of buckets; and wherein each bucket of the plurality of buckets is operable to write to the associated storage devices without any need to coordinate with other buckets of the plurality of buckets;

However, in the same field of endeavor, Fujii teaches:
of a plurality of buckets; and wherein each bucket of the plurality of buckets is operable to write to the associated storage devices without any need to coordinate with other buckets of the plurality of buckets (Fujii: Paragraph [0011], “A storage system of this invention comprises a router, which receives and transfers commands from an external device existing outside the storage system; a plurality of RAID modules; and a switch which receives commands from the router and transfers the commands to any of the plurality of RAID modules. Each RAID module comprises a plurality of media drives; a logical unit in accordance with the RAID group provided by the plurality of media drives; memory which can store data received from the external device, and data read from the logical unit via the switch; and a processor. The processor writes data stored in the memory to the logical unit, or reads data stored in the memory to the switch, according to commands received from the external device. In this storage system, each RAID module comprises an independent RAID group which does not extend into other RAID modules. The external device may be a host device, or may be another storage system”);

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Piszczek by allowing individual buckets to be able to write to associated storage devices without coordination as taught by Fujii.  One of ordinary skill in the art would have been motivated to use the methods of Fujii because it will allow for an improved scalability of the system (Fujii: Paragraph [0088]).

However, the Piszczek/Fujii combination does not appear to expressly teach:
detecting power up after a non-scheduled power down;  

:
detecting power up after a non-scheduled power down (Duvillier: Paragraph [0149], "[i]nitially, upon restart or initialization of the database server, each of the disks in the database persistent memory may be scanned in order to determine whether all of the disks are stable. According to one implementation, the header portion of each disk may be checked in order to determine whether the disk had crashed or was gracefully shut down");

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Piszczek/Fujii combination by detecting power up after a non-scheduled power down.  One of ordinary skill in the art would have been motivated to detect a power up after a non-scheduled power down because a crash on last shutdown can be indicative of stability (Duvillier: Paragraph [0150]-[0151]) and since the stable data in the database may be quickly and easily identified, the speed at which database recovery may be achieved is significantly improved (Duvillier: Paragraph [0171]).

Regarding Claim 20, the Piszczek/Fujii/Duvillier combination teaches each of the elements of claim 17 as discussed above, and the Piszczek/Fujii/Duvillier combination further teaches:
The non-transitory machine-readable storage of 17, wherein information regarding the active regions are stored in memory (Piszczek: Paragraph [0049], "begins tracking all possible updates to the disk in the journal structure which is created in the memory").

Claims 2, 4-7, 10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Piszczek in view of Fujii in view of Duvillier and further in view of U.S. Publication No. 2006/0075289 to Forrer, Jr. et al. (“Forrer”).

Regarding Claim 2, the Piszczek/Fujii/Duvillier combination teaches each of the elements of claim 1 as discussed above, however the combination does not appear to teach:
The method of claim 1, comprising, after rebuilding the data, scrubbing memory to identify an abnormal data block.  

However, in the same field of endeavor, Forrer teaches:
The method of claim 1, comprising, after rebuilding the data, scrubbing memory to identify an abnormal data block (Forrer: Paragraph [0021], "the process shown in FIG. 3 starts when the host operating system enables the data scrubbing feature when the drive is initialized or opened. During the time the drive is not being used (ie receiving read or write commands) the background data scrubbing function is occurring. If an unrecoverable data error is found the drive logs this information in its internal log pages").  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Piszczek/Fujii/Duvillier combination by scrubbing memory to identify abnormal data blocks after rebuilding.  One of ordinary skill in the art would have been motivated to make this modification because by scrubbing and fixing abnormal data blocks, the probability of encountering an unrecoverable data error during a future rebuild process is significantly reduced. (Forrer: Paragraph [0008]).

Regarding Claim 4, the Piszczek/Fujii/Duvillier/Forrer combination teaches each of the elements of claim 2 as discussed above, and the Piszczek/Fujii/Duvillier/Forrer combination further teaches:
The method of claim 2, wherein scrubbing memory comprises fixing an error in the abnormal data block (Forrer: Paragraph [0021], "[t]hen periodically the host system polls the drive by reading the log page information. If there is a new unrecoverable data error entry the host system sends a Reassign Block SCSI Command to the drive. After the reassign command completes successfully the host system reads the correct data off of the redundant drive and writes this data to the drive that had the hard error. This operation is done concurrently during the normal operation of the drive. This process continues until all hard data errors locations are reassigned").

Regarding Claim 5, the Piszczek/Fujii/Duvillier/Forrer combination teaches each of the elements of claim 2 as discussed above, and the Piszczek/Fujii/Duvillier/Forrer combination further teaches:
The method of claim 2, wherein scrubbing memory occurs in the background (Forrer: Paragraph [0022], "[d]uring the time the drive is not being used (ie receiving read or write commands) the background data scrubbing function is occurring").

Regarding Claim 6, the Piszczek/Fujii/Duvillier/Forrer combination teaches each of the elements of claim 2 as discussed above, and the Piszczek/Fujii/Duvillier/Forrer combination further teaches:
The method of claim 2, wherein scrubbing memory occurs continuously (Forrer: Paragraph [0021], "This operation is done concurrently during the normal operation of the drive. This process continues until all hard data errors locations are reassigned", the process continuously scrubs memory to identify abnormal data blocks until completed).

Regarding Claim 7, the Piszczek/Fujii/Duvillier/Forrer combination teaches each of the elements of claim 2 as discussed above, and the Piszczek/Fujii/Duvillier/Forrer combination further teaches:
The method of claim 2, wherein scrubbing memory occurs on demand (Forrer: Paragraph [0021], "[t]hen this process stops until the operating system determines it is time to poll the drive again for hard errors locations").

Regarding Claim 10, the Piszczek/Fujii/Duvillier combination teaches each of the elements of claim 9 as discussed above, however the combination does not appear to teach:
The system of claim 9, wherein the processor is configured to, after rebuilding the data, scrub memory to identify an abnormal data block.  

However, in the same field of endeavor, Forrer teaches:
The system of claim 9, wherein the processor is configured to, after rebuilding the data, scrub memory to identify an abnormal data block (Forrer: Paragraph [0021], "the process shown in FIG. 3 starts when the host operating system enables the data scrubbing feature when the drive is initialized or opened. During the time the drive is not being used (ie receiving read or write commands) the background data scrubbing function is occurring. If an unrecoverable data error is found the drive logs this information in its internal log pages").  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Piszczek/Fujii/Duvillier combination by scrubbing memory to identify abnormal data blocks after rebuilding.  One of ordinary skill in the art would have been motivated to make this modification because by scrubbing and fixing abnormal data blocks, the probability of encountering an unrecoverable data error during a future rebuild process is significantly reduced. (Forrer: Paragraph [0008]).


The system of claim 10, wherein scrubbing memory comprises fixing an error in the abnormal data block (Forrer: Paragraph [0021], "[t]hen periodically the host system polls the drive by reading the log page information. If there is a new unrecoverable data error entry the host system sends a Reassign Block SCSI Command to the drive. After the reassign command completes successfully the host system reads the correct data off of the redundant drive and writes this data to the drive that had the hard error. This operation is done concurrently during the normal operation of the drive. This process continues until all hard data errors locations are reassigned").

Regarding Claim 13, the Piszczek/Fujii/Duvillier/Forrer combination teaches each of the elements of claim 10 as discussed above, and the Piszczek/Fujii/Duvillier/Forrer combination further teaches:
The system of claim 10, wherein scrubbing memory occurs in the background (Forrer: Paragraph [0022], "[d]uring the time the drive is not being used (ie receiving read or write commands) the background data scrubbing function is occurring").

Regarding Claim 14, the Piszczek/Fujii/Duvillier/Forrer combination teaches each of the elements of claim 10 as discussed above, and the Piszczek/Fujii/Duvillier/Forrer combination further teaches:
The system of claim 10, wherein scrubbing memory occurs continuously (Forrer: Paragraph [0021], "This operation is done concurrently during the normal operation of the drive. This process continues until all hard data errors locations are reassigned", the process continuously scrubs memory to identify abnormal data blocks until completed).


The system of claim 10, wherein scrubbing memory occurs on demand (Forrer: Paragraph [0021], "[t]hen this process stops until the operating system determines it is time to poll the drive again for hard errors locations").

Claims 3, 11, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Piszczek, in view of Fujii, in view of Duvillier, in view of Forrer, and further in view of U.S. Publication No. 2017/0329667 to Hirano et al. (“Hirano”).

Regarding Claim 3, the Piszczek/Fujii/Duvillier/Forrer combination teaches each of the elements of claim 2 as discussed above, however the combination does not appear to teach:
The method of claim 2, wherein scrubbing memory comprises freeing the abnormal data block. 

However, in the same field of endeavor, Hirano teaches:
The method of claim 2, wherein scrubbing memory comprises freeing the abnormal data block (Hirano: Paragraph [0107], "data in a flash memory cannot be over -written and must be erased before it can be re-written to").  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Piszczek/Fujii/Duvillier/Forrer combination by freeing the data blocks.  One of ordinary skill in the art would have been motivated to make this modification because by freeing the abnormal data block the data can be written to avoiding flash memories inability to be overwritten and using a copy-back method of freeing and writing data which 

Regarding Claim 11, the Piszczek/Fujii/Duvillier/Forrer combination teaches each of the elements of claim 10 as discussed above, however the combination does not appear to teach:
The system of claim 10, wherein scrubbing memory comprises freeing the abnormal data block. 

However, in the same field of endeavor, Hirano teaches:
The system of claim 10, wherein scrubbing memory comprises freeing the abnormal data block (Hirano: Paragraph [0107], "data in a flash memory cannot be over -written and must be erased before it can be re-written to").  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Piszczek/Fujii/Duvillier/Forrer combination by freeing the data blocks.  One of ordinary skill in the art would have been motivated to make this modification because by freeing the abnormal data block the data can be written to avoiding flash memories inability to be overwritten and using a copy-back method of freeing and writing data which can improve the integrity of the data and improve the read and write performance. (Hirano: Paragraphs [0002] and [0107]).

Regarding Claim 18, the Piszczek/Fujii/Duvillier combination teaches each of the elements of claim 17 as discussed above, however the combination does not appear to teach:
The non-transitory machine-readable storage of claim 17, comprising machine executable instructions for, after rebuilding the data, scrubbing memory to identify an abnormal data block to perform one of: fixing an error in the abnormal data block.  

However, in the same field of endeavor, Forrer teaches:
The non-transitory machine-readable storage of claim 17, comprising machine executable instructions for, after rebuilding the data, scrubbing memory to identify an abnormal data block (Forrer: Paragraph [0021], "the process shown in FIG. 3 starts when the host operating system enables the data scrubbing feature when the drive is initialized or opened. During the time the drive is not being used (ie receiving read or write commands) the background data scrubbing function is occurring. If an unrecoverable data error is found the drive logs this information in its internal log pages") to perform: fixing an error in the abnormal data block (Forrer: Paragraph [0021], "[t]hen periodically the host system polls the drive by reading the log page information. If there is a new unrecoverable data error entry the host system sends a Reassign Block SCSI Command to the drive. After the reassign command completes successfully the host system reads the correct data off of the redundant drive and writes this data to the drive that had the hard error. This operation is done concurrently during the normal operation of the drive. This process continues until all hard data errors locations are reassigned").

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory machine-readable storage disclosed by the Piszczek/Fujii/Duvillier combination by scrubbing memory to identify abnormal data blocks after rebuilding.  One of ordinary skill in the art would have been motivated to make this modification because by scrubbing and fixing abnormal data blocks, the probability of encountering an unrecoverable data error during a future rebuild process is significantly reduced. (Forrer: Paragraph [0008]).

However, the Pisczek/Fujii/Duivillier/Forrer combination does not appear to teach:
scrubbing memory to identify an abnormal data block to perform one of: freeing the abnormal data block.

However, in the same field of endeavor, Hirano teaches:
scrubbing memory to identify an abnormal data block perform one of: freeing the abnormal data block (Hirano: Paragraph [0107], "data in a flash memory cannot be over -written and must be erased before it can be re-written to").  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Piszczek/Fujii/Duvillier/Forrer combination by freeing the data blocks.  One of ordinary skill in the art would have been motivated to make this modification because by freeing the abnormal data block the data can be written to avoiding flash memories inability to be overwritten and using a copy-back method of freeing and writing data which can improve the integrity of the data and improve the read and write performance. (Hirano: Paragraphs [0002] and [0107]).

Regarding Claim 19, the Piszczek/Fujii/Duvillier/Forrer/Hirano combination teaches each of the elements of claim 18 as discussed above, and the Piszczek/Fujii/Duvillier/Forrer/Hirano combination further teaches:
The non-transitory machine-readable storage of claim 18, wherein scrubbing memory comprises one or more of: executing in the background (Forrer: Paragraph [0022], "[d]uring the time the drive is not being used (ie receiving read or write commands) the background data scrubbing function is , executing continuously (Forrer: Paragraph [0021], "This operation is done concurrently during the normal operation of the drive. This process continues until all hard data errors locations are reassigned", the process continuously scrubs memory to identify abnormal data blocks until completed), and executing on demand (Forrer: Paragraph [0021], "[t]hen this process stops until the operating system determines it is time to poll the drive again for hard errors locations").

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 2/24/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US 10942808 B2).
US 10942808 B2: A method for adaptive placement of parity information within a Redundant Array of Independent Disks ( RAID) stripes within a plurality of storage devices, wherein each of the plurality of storage devices independently performs compression operations on data stored therein, by a RAID controller, comprising: upon receiving a write operation, determining, by the RAID controller, a location to place data and the parity information within at least one of the plurality of storage devices according to a physical capacity usage of each of the plurality of storage devices; writing update data and the parity information by the RAID controller to the at least one of the plurality of storage devices according to the determined location; and updating the determined location of the placement of the data and the parity information within a parity placement table.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.N.P./               Examiner, Art Unit 2114         
/MATTHEW M KIM/               Supervisory Patent Examiner, Art Unit 2114